UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number - 811-08228 The Timothy Plan (Exact name of registrant as specified in charter) 1055 Maitland Center Commons Maitland, FL 32751 (Address of principal executive offices) (Zip code) Art Ally Timothy Partners, Ltd. 105 Maitland Center Commons Maitland, FL 32751 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-846-7526 Date of fiscal year end: 09/30 Date of reporting period: 06/30/2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. Schedule of Investments | Aggressive Growth As of June 30, 2011 - (Unaudited) Common Stocks - 100.12% Number of Shares Fair Value BANKS - 3.17% First Midwest Bancorp, Inc. $ Nara Bancorp, Inc. * Signature Bank * Webster Financial Corp. CHEMICALS - 3.35% Airgas, Inc. Rockwood Holdings, Inc. * CONSUMER GOODS - 2.69% Coach, Inc. Crocs, Inc. * Polaris Industries, Inc. Steven Madden, Ltd. * EDUCATION - 0.56% K12, Inc. * FINANCIAL / INVESTMENT SERVICES - 6.05% Affliiated Managers Group, Inc. * Cardtronics, Inc. * Discover Financial Services FleetCor Technologies, Inc. * IntercontinentalExchange, Inc. * HEALTHCARE - 13.06% Accretive Health, Inc. * Akorn, Inc. * AmericsourceBergen Corp. Bruker Corp.* Caliper Life Sciences, Inc. * Catalyst Health Solutions, Inc. * Cepheid, Inc. * Cerner Corp. * ExamWorks Group, Inc. * IPC The Hospitalist Co., Inc. * NxStage Medical, Inc. * Quality Systems, Inc. Sirona Dental Systems, Inc. * Skilled Healthcare Group, Inc. - Class A * SXC Health Solutions Corp. * Schedule of Investments | Aggressive Growth As of June 30, 2011 - (Unaudited) Common Stocks - 100.12%(continued) Number of Shares Fair Value INDUSTRIALS / MACHINERY - 10.94% Altra Holdings, Inc. * $ Babcock & Wilcox Co. * Clean Harbors, Inc. * Gardner Denver, Inc. Goodrich Corp. HEICO Corp. HEICO Corp. - Class A Robbins & Myers, Inc. Rush Enterprises, Inc. - Class A * United Rentals, Inc. * INFORMATION TECHNOLOGY - 20.11% Advent Software, Inc. * Anixter International, Inc. Ariba, Inc. * Belden, Inc. Cognizant Technology Solutions Corp. - Class A * comScore, Inc. * Concur Technologies, Inc. * DemandTec, Inc. * Gartner, Inc. * Informatica Corp. * KIT Digital, Inc. * LogMein, Inc. * Parametric Technology Corp. * Polycom, Inc. * Super Micro Computer, Inc. * Synchronoss Technologies, Inc. * Syntel, Inc. VeriFone Systems, Inc. * INSTRUMENTS - 0.83% Mettler-Toledo International, Inc. * MISCELLANEOUS SERVICES - 9.17% Alterra Capital Holdings Ltd. AMN Healthcare Services, Inc. * Ancestry.com, Inc. * Gaylord Entertainment Co. * HFF, Inc. - Class A * InnerWorkings, Inc. * Kforce, Inc. * MDC Partners, Inc. - Class A SuccessFactors, Inc. * Taleo Corp. - Class A * Schedule of Investments | Aggressive Growth As of June 30, 2011 - (Unaudited) Common Stocks - 100.12%(continued) Number of Shares Fair Value OIL / NATURAL GAS - 4.89% Key Energy Services, Inc. * $ Kodiak Oil & Gas Corp. * Oil States International, Inc. * Rex Energy Corp. * Whiting Petroleum Corp. * PHARMACEUTICALS - 3.12% Ista Pharmaceuticals, Inc. NPS Pharmaceuticals, Inc. * Questcor Pharmaceutical, Inc. * RESTAURANTS - 4.10% Cheesecake Factory, Inc. * Domino's Pizza, Inc. * Texas Roadhouse, Inc. RETAIL - 7.56% Express, Inc. Family Dollar Stores, Inc. Fossil, Inc. * Group 1 Automotive, Inc. Pier 1 Imports, Inc. * Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. * SEMICONDUCTORS - 6.98% Avago Technologies, Ltd. Cypress Semiconductor Corp. * Netlogic Microsystems, Inc. * OmniVision Technologies, Inc. * ON Semiconductor Corp. * Skyworks Solutions, Inc. * TELECOMMUNICATIONS - 0.84% Aruba Networks, Inc. * Interactive Intelligence Group * SAVVIS, Inc. * TRANSPORTATION - 2.70% Atlas Air Worldwide Holdings, Inc. * Hub Group, Inc. - Class A * RailAmerica, Inc. * Total Common Stocks (cost $18,960,889) Schedule of Investments | Aggressive Growth As of June 30, 2011 - (Unaudited) REITs - 1.23% Number of Shares Fair Value Essex Property Trust, Inc. $ Total REITs (cost $258,335) Money Market Fund - 0.42% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (A) Total Money Market Fund (cost $89,924) TOTAL INVESTMENTS (cost $19,309,148) - 101.77% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (1.77)% ) NET ASSETS - 100.00% $ * Non-income producing securities. (A) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | International As of June 30, 2011 - (Unaudited) Common Stocks - 90.97% Number of Shares Fair Value AUTOMOTIVE - 5.04% Fiat SpA (ADR) (B) $ Magna International, Ltd. Tata Motors Ltd. (ADR) BANKS - 8.96% Banco Bradesco SA (ADR) BOC Hong Kong Holdings, Ltd. (ADR)(B) DBS Group Holdings, Ltd. (ADR)(B) Sberbank of Russia (ADR) (B) Societe Generale (ADR) (B) BUILDING & CONSTRUCTION - 2.99% Anhui Expressway Co., Ltd. * (B) Vinci SA (ADR) (B) Wienerberger AG (ADR) (B) CHEMICALS - 8.20% Agrium, Inc. Henkel AG & Co. KGaA (ADR)(B) Syngenta AG (ADR) CONSUMER GOODS - 8.57% Arcos Dorados Holdings, Inc. - Class A CSM NV (ADR) (B) FUJIFILM Holdings Corp. (ADR) (B) Kerry Group PLC (ADR) (B) Marine Harvest (ADR) (B) Shiseido Co, Ltd. (ADR)(B) Techtronic Industries Co. - Class I (ADR) (B) DIVERSIFIED OPERATIONS - 0.96% Hitachi, Ltd. (ADR) ELECTRIC POWER- 3.23% Enel S.p.A. (ADR) (B) International Power PLC (ADR) (B) Power Asset Holdings, Ltd. (ADR) (B) FINANCIAL / INVESTMENT SERVICES - 2.89% 3i Group PLC (ADR) (B) ORIX Corp. (ADR) HEALTHCARE - 8.41% Fresenius Medical Care AG & Co. KGaA (ADR) Shire PLC (ADR) Smith & Nephew PLC (ADR) Schedule of Investments | International As of June 30, 2011 - (Unaudited) Common Stocks - 90.97% (continued) Number of Shares Fair Value INDUSTRIALS - 2.86% Atlas Copco AB - Class B (ADR) (B) $ Cookson Group PLC (ADR) (B) INFORMATION TECHNOLOGY - 7.73% AAC Technologies Holdings, Inc. (ADR) (B) CANON, INC. (ADR) Globe Telecom, Inc. (ADR) (B) Infineon Technologies AG (ADR) (B) VeriFone Systems, Inc. * INSURANCE - 2.01% Zurich Financial Services AG (ADR) * (B) MINERALS & MINING - 5.76% Anglo American PLC (ADR) *(B) BHP Billiton PLC (ADR) Vale SA (ADR) OIL / NATURAL GAS - 8.68% Afren PLC (ADR)* (B) Lukoil OAO (ADR) (B) Precision Drilling Corp. * Statoil ASA (ADR) Subsea 7 SA (ADR) (B) RETAIL - 2.03% William Morrison Supermarkets plc (ADR) (B) SERVICES - 5.61% ABB, Ltd. (ADR) * Focus Media Holding, Ltd. (ADR) * TELECOMMUNICATIONS - 5.28% America Movil SAB de C.V. -Series L (ADR) Singapore Telecommunications, Ltd. (ADR) (B) TELEVISION - 1.76% CTC Media, Inc. Total Common Stocks (cost $34,061,651) Schedule of Investments | International As of June 30, 2011 - (Unaudited) Money Market Fund - 10.58% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (A) $ Total Money Market Fund (cost $4,608,765) TOTAL INVESTMENTS (cost $38,670,416) - 101.55% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (1.55)% ) NET ASSETS - 100.00% $ (ADR) American Depositary Receipt. * Non-income producing securities. (A) Variable rate security; the rate shown represents the yield at June 30, 2011. (B) Securities are priced using an evaluated bid provided by an independent pricing source, which is based on the Fund's Good Faith Pricing Guidelines. Such values are approved by the Board of Trustees and are considered Level 2 securities in accordance with GAAP valuation methods. The total value of such securities at June 30, 2011 is $22,380,721, which represents 51% of net assets. Diversification of Assets Country Percentage of Net Assets Argentina % Austria % Brazil % Canada % China % France % Germany % Hong Kong % India % Ireland % Italy % Japan % Mexico % Niger % Norway % Philippines % Russia % Singapore % Sweden % Switzerland % United Kingdom % United States % Total % Money Market Funds % Liabilities in excess of Other Assets )% Grand Total % Schedule of Investments | Large/Mid Cap Growth As of June 30, 2011 - (Unaudited) Common Stocks - 94.15% Number of Shares Fair Value BANKS - 1.78% Webster Financial Corp. $ CHEMICALS - 3.54% Airgas, Inc. * Rockwood Holdings, Inc. * CONSUMER GOODS - 7.98% Coach, Inc. Crocs, Inc.* Emerson Electric Co. Family Dollar Stores, Inc. McCormick & Co., Inc./MD Polaris Industrials, Inc. FINANCIAL / INVESTMENT SERVICES - 10.03% Affliiated Managers Group, Inc. * Discover Financial Services FleetCor Technologies, Inc. * IntercontinentalExchange, Inc. * SEI Investments Co. T. Rowe Price Group, Inc. HEALTHCARE - 10.81% AmerisourceBergen Corp. Bruker Corp. * Cerner Corp. * C.R. Bard, Inc. Patterson Cos., Inc. St. Jude Medical, Inc. INDUSTRIALS / MACHINERY - 12.42% Babcock & Wilcox Co. * Gardner Denver, Inc.* General Dynamics Corp. Goodrich Corp. Johnson Controls, Inc. Sirona Dental Systems, Inc.* United Rentals, Inc. * Schedule of Investments | Large/Mid Cap Growth As of June 30, 2011 - (Unaudited) Common Stocks - 94.15% (Continued) Number of Shares Fair Value INFORMATION TECHNOLOGY - 10.07% Anixter International, Inc. $ Ariba, Inc.* Cognizant Technology Solutions Corp. - Class A * Informatica Corp. * Parametric Technology Corp. * Taleo Corp. - Class A * VeriFone Systems, Inc. * INSTRUMENTS - 0.46% Mettler-Toledo International, Inc. * MISCELLANEOUS SERVICES - 6.65% Aptargroup, Inc. Clean Harbors, Inc.* Paychex, Inc. OIL & NATURAL GAS - 12.17% Ensco PLC (ADR) Exxon Mobil Corp. Occidental Petroleum Corp. Oil States Internatational, Inc.* Whiting Petroleum Corp. * RETAIL - 4.39% Ross Stores, Inc. Tractor Supply Co. Ultra Salon Cosmetics & Fragrance, Inc. * Western Union Co. Schedule of Investments | Large/Mid Cap Growth As of June 30, 2011 - (Unaudited) Common Stocks - 94.15% (Continued) Number of Shares Fair Value SEMICONDUCTORS - 7.74% Avago Technologies Ltd. $ Cypress Semiconductor Corp.* Microchip Technology, Inc. ON Semiconductor Corp. * Skyworks Solutions, Inc. * TELECOMMUNICATIONS - 6.11% Ampheno Corp. - Class A L-3 Communications Holdings, Inc. Polycom, Inc.* Total Common Stocks(cost $40,848,789) REITs - 1.47% Number of Shares Fair Value Essex Property Trust, Inc. Total REITs (cost $707,097) Money Market Fund - 3.14% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (A) Total Money Market Fund(cost $1,522,294) TOTAL INVESTMENTS (cost $43,078,180) - 98.76% $ OTHER ASSETS LESS LIABILITIES - 1.24% NET ASSETS - 100.00% $ *Non-income producing securities. (ADR) American Depositary Receipt. (A) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | Small Cap Value As of June 30, 2011 - (Unaudited) Common Stocks - 90.06% Number of Shares Fair Value AEROSPACE EQUIPMENT - 4.72% Esterline Technologies Corp. * $ Moog, Inc. - Class A * Teledyne Technologies, Inc. * BANKS - 13.92% Bancfirst Corp. Center Financial Corp. * Chemical Financial Corp. Columbia Banking System, Inc. First Citizens BancShares, Inc. - Class A First Financial Bancorp Nara Bancorp, Inc. * SVB Financial Group * Wintrust Financial Corp. CHEMICALS - 2.21% Sensient Technologies Corp. COAL - 2.26% Cloud Peak Energy, Inc. * CONSTRUCTION - 3.25% Layne Christensen Co. * TMS International Corp. - Class A CONSUMER GOODS - 2.22% Wolverine World Wide, Inc. ELECTRIC POWER - 5.66% Avista Corp. Cleco Corp. * NorthWestern Corp. FINANCIAL & INVESTMENT SERVICES - 4.17% Calamos Asset Management, Inc. - Class A Knight Capital Group, Inc. - Class A * HEALTHCARE - 3.39% Natus Medical, Inc. * Orthofix International NV * Schedule of Investments | Small Cap Value As of June 30, 2011 - (Unaudited) Common Stocks - 90.06% (Continued) Number of Shares Fair Value INDUSTRIALS - 9.26% AAON, Inc. $ A.O. Smith Corp. Hurco Cos, Inc. * Kaydon Corp. TAL International Group, Inc. INFORMATION TECHNOLOGY - 6.40% Benchmark Electronics, Inc.* ManTech International Corp. - Class A SYNNEX Corp. * INSURANCE - 5.52% AMERISAFE, Inc. * Employers Holdings, Inc. Infinity Property & Casualty Corp. Safety Insurance Group, Inc. MISCELLANEOUS SERVICES - 5.69% Matrix Service, Co. * Pioneer Drilling, Co. * Rent-A-Center, Inc. OIL & NATURAL GAS - 6.43% Gastar Exploration Ltd. * Georesources, Inc. * Petroleum Development Corp. * Swift Energy, Co. * Warren Resources, Inc. * RESTAURANTS - 2.23% Papa Johns International, Inc. * RETAIL - 2.78% Kirkland's, Inc. * Spartan Stores, Inc. SEMICONDUCTORS - 4.33% Kraton Performance Polymers, Inc. * Veeco Instruments, Inc. * Schedule of Investments | Small Cap Value As of June 30, 2011 - (Unaudited) Common Stocks - 90.06% (Continued) Number of Shares Fair Value TRANSPORTATION - 5.62% Genesee & Wyoming, Inc. - Class A * $ Landstar System, Inc. Saia Inc. * Total Common Stocks (cost $46,697,088) REITs - 8.43% Number of Shares Fair Value Coresite Realty Corp. DCT Industrial Trust, Inc. Equity Lifestyle Properties, Inc. Healthcare Realty Trust, Inc. Potlatch Corp. Washington Real Estate Investment Trust Total REITs (cost $4,512,045) Money Market Fund - 1.57% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (A) $ Total Money Market Fund (cost $869,940) TOTAL INVESTMENTS (cost $52,079,073) - 100.06% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.06)% ) NET ASSETS - 100.00% $ * Non-income producing securities. (A) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | Large/Mid Cap Value As of June 30, 2011 - (Unaudited) Common Stocks - 89.70% Number of Shares Fair Value BANKS - 2.11% CIT Group, Inc. * $ CONSUMER GOODS - 12.35% BorgWarner, Inc. * Dr Pepper Snapple Group, Inc. Emerson Electric Co. JM Smucker Co./The Lear Corp. Sysco Corp. ELECTRIC POWER - 6.30% American Electric Power Co., Inc. Dominion Resources, Inc. FirstEnergy Corp. FINANCIAL & INVESTMENT SERVICES - 8.07% BlackRock, Inc. Eaton Vance Corp. Franklin Resources, Inc. Invesco, Ltd. HEALTHCARE - 9.05% CareFusion Corp. * Covidien PLC CR Bard, Inc. DENTSPLY International, Inc. St. Jude Medical, Inc. INDUSTRIALS - 6.43% General Dynamics Corp. Goodrich Corp. Precision Castparts Corp. INFORMATION TECHNOLOGY - 5.38% CA, Inc. Microchip Technology, Inc. TE Connectviity Ltd. INSURANCE - 8.26% ACE, Ltd. Arch Capital Group, Ltd. * Axis Capital Holdings Ltd. Willis Group Holdings, PLC Schedule of Investments | Large/Mid Cap Value As of June 30, 2011 - (Unaudited) Common Stocks - 89.70% (Continued) Number of Shares Fair Value MACHINERY - 4.86% Deere & Co. $ Flowserve Corp. OIL & NATURAL GAS - 19.89% Anadarko Petroleum Corp. Apache Corp. ConocoPhillips EQT Corp. Exxon Mobil Corp. Marathon Oil Corp. Murphy Oil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. RETAIL - 4.45% Advance Auto Parts, Inc. Sherwin-Williams Co./The TRANSPORTATION - 2.55% Union Pacific Corp. Total Common Stocks (cost $75,368,569) Master Limited Partnerships - 1.84% Number of Shares Fair Value Lazard, Ltd. - Class A Total Master Limited Partnerships(cost $2,107,162) REITs - 4.56% Number of Shares Fair Value HCP, Inc. Public Storage Total REITs (cost $3,613,173) Money Market Fund - 3.86% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (A) $ Total Money Market Fund (cost $4,164,992) TOTAL INVESTMENTS (cost $85,253,896) - 99.96% $ OTHER ASSETS LESS LIABILITIES - 0.04% NET ASSETS - 100.00% $ * Non-income producing securities. (A) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | Fixed Income As of June 30, 2011 - (Unaudited) Bonds and Notes - 95.95% Par Value Fair Value ASSET-BACKED SECURITIES - 0.30% $ John Deere Owner Trust, 2.59%, 10/15/2013 $ John Deere Owner Trust, 3.96%, 05/16/2016 Total Asset-Backed Securities (cost $200,446) CORPORATE BONDS - 23.38% America Movil SAB de C.V., 5.00%, 03/30/2020 Cameron International Corp., 6.375%, 07/15/2018 Canadian National Railway Co., 5.80%, 06/01/2016 ConocoPhillips, 4.60%, 01/15/2015 Covidien International Finance SA, 5.45%, 10/15/2012 Dominion Resources, Inc., 5.00%, 03/15/2013 Energy Transfer Partners LP, 6.70%, 07/01/2018 Enterprise Products Operating, LLC, 6.125%, 10/15/2039 ERP Operating LP, 5.125%, 03/15/2016 Express Scripts, Inc., 5.25%, 06/15/2012 Johnson Controls, Inc., 5.00%, 03/30/2020 Kinder Morgan Energy Partners LP, 5.125%, 11/15/2014 L-3 Communications, Corp., 5.20%, 10/15/2019 Marathon Oil Corp., 6.00%, 10/01/2017 Nisource Finance Corp., 5.40%, 07/15/2014 Oneok, Inc., 5.20%, 06/15/2015 Simon Property Group LP, 5.75%, 12/01/2015 Transocean, Inc., 6.00%, 03/15/2018 Tyco Electronics Group SA, 6.00%, 10/01/2012 Valero Energy Corp., 6.625%, 06/15/2037 Weatherford International, Ltd., 4.95%, 10/15/2013 Willis North America, Inc., 6.20%, 03/28/2017 Total Corporate Bonds (cost $14,740,059) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 72.27% Government Notes & Bonds - 31.02% Federal Farm Credit Bank, 4.875%, 01/17/2017 Federal Farm Credit Bank, 5.125%, 08/25/2016 Federal Home Loan Bank, 5.00%, 11/17/2017 Federal Home Loan Bank, 5.50%, 08/13/2014 U.S. Treasury Bond, 4.375%, 05/15/2040 U.S. Treasury Bond, 5.00%, 05/15/2037 U.S. Treasury Note, 3.125%, 05/15/2019 U.S. Treasury Note, 3.125%, 05/15/2021 U.S. Treasury Note, 3.875%, 05/15/2018 U.S. Treasury Note, 4.75%, 05/15/2014 Total Government Notes & Bonds (cost $20,990,995) Schedule of Investments | Fixed Income As of June 30, 2011 - (Unaudited) Bonds and Notes - 95.95% (continued) Par Value Fair Value U.S. GOVERNMENT & AGENCY OBLIGATIONS - 72.27% (continued) Government Mortgage-Backed Securities - 34.15% $ GNMA Pool 3584, 6.00%, 07/20/2034 $ GNMA Pool 3612, 6.50%, 09/20/2034 GNMA Pool 3625, 6.00%, 10/20/2034 GNMA Pool 3637, 5.50%, 11/20/2034 GNMA Pool 3665, 5.50%, 01/20/2035 GNMA Pool 3679, 6.00%, 02/20/2035 GNMA Pool 3711, 5.50%, 05/20/2035 GNMA Pool 3865, 6.00%, 06/20/2036 GNMA Pool 3910, 6.00%, 10/20/2036 GNMA Pool 3939, 5.00%, 01/20/2037 GNMA Pool 4058, 5.00%, 12/20/2037 GNMA Pool 4072, 5.50%, 01/20/2038 GNMA Pool 4520, 5.00%, 08/20/2039 GNMA Pool 4541, 5.00%, 09/20/2039 GNMA Pool 4947, 5.00%, 02/20/2041 GNMA Pool 585163, 5.00%, 02/15/2018 GNMA Pool 585180, 5.00%, 02/15/2018 GNMA Pool 592492, 5.00%, 03/15/2018 GNMA Pool 599821, 5.00%, 01/15/2018 GNMA Pool 604182, 5.50%, 04/15/2033 GNMA Pool 663776, 6.50%, 01/15/2037 GNMA Pool 701961, 4.50%, 06/15/2039 GNMA Pool 717072, 5.00%, 05/15/2039 GNMA Pool 782858, 6.00%, 11/15/2039 GNMA Pool 781694, 6.00%, 12/15/2031 Total Government Mortgage-Backed Securities (cost $22,250,657) Treasury Inflation Protected Securities - 7.10% TIPS, 2.00%, 01/15/2014 TIPS, 2.50%, 07/15/2016 Total Treasury Inflation Protected Securities (cost $3,803,634) Total U.S. Government & Agency Obligations (cost $47,045,286) Total Bonds and Notes (cost $61,985,791) Money Market Fund - 3.04% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (A) Total Money Market Fund(cost $2,085,661) TOTAL INVESTMENTS(cost $64,071,452) - 98.99% $ OTHER ASSETS LESS LIABILITIES - 1.01% NET ASSETS - 100.00% $ (A) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | High Yield Bond As of June 30, 2011 - (Unaudited) Bonds and Notes - 91.83% Par Value Fair Value CONVERTIBLE CORPORATE BONDS - 1.71% $ Hornbeck Offshore Services, Inc., 1.625%, 11/15/2026 (B) $ Total Convertible Corporate Bonds (cost $377,500) CORPORATE BONDS - 90.12% Actuant Corp., 6.875%, 06/15/2017 AmeriGas Partners LP, 6.50%, 05/20/2021 Berry Petroleum Co., 8.25%, 11/01/2016 Calfrac Holdings LP, 7.50%, 12/01/2020 (A) Calumet Specialty Products Partners LP, 9.375%, 05/01/2019 (A) Cemex Finance LLC, 9.50%, 12/14/2016 (A) Cloud Peak Energy Resources LLC, 8.50%, 12/15/2019 CommScope, Inc., 8.25%, 01/15/2019 (A) Comstock Resources, Inc., 8.375%, 10/15/2017 Continental Resources, Inc., 7.125%, 04/01/2021 Copano Energy Finance Corp., 7.75%, 06/01/2018 Covanta Holding Corp., 7.25%, 12/01/2020 Crosstex Energy LP, 8.875%, 02/15/2018 Duquesne Light Holdings, Inc., 6.40%, 09/15/2010 (A) Energy Transfer Equity LP, 7.50%, 10/15/2020 FMG Resources August 2006 Pty Ltd., 7.00%, 11/01/2015 (A) Forest Oil Corp., 7.25%, 06/15/2019 Frac Tech Services LLC, 7.125%, 11/15/2018 (A) Genesis Energy LP, 7.875%, 12/15/2018 (A) Geo Group, Inc., 6.625%, 02/15/2021 (A) Goodyear Tire & Rubber Co., 10.50%, 05/15/2016 Helix Energy Solutions Group, Inc., 9.50%, 01/15/2016 (A) Hypermarcas SA, 6.50%, 04/20/2021 (A) Intergen NV, 9.00%, 06/30/2017 (A) Kindred Healthcare, Inc., 8.25%, 06/01/2019 (A) MarkWest Energy Partners L.P., 6.75%, 11/01/2020 MedAssets, Inc., 8.00%, 11/15/2018 (A) MEMC Electronic Materials, Inc., 7.75%, 04/01/2019 (A) MPT Operating Partners LP, 6.875%, 05/01/2021 (A) Navios Maritime Holdings, Inc., 8.875%, 11/01/2017 Navistar International Corp., 8.25%, 11/01/2021 Nova Chemicals Corp., 8.625%, 11/01/2019 NRG Energy, Inc., 7.375%, 01/15/2017 Omnicare, Inc., 7.75%, 06/01/2020 OGX Petroleo E Gas Participacoes SA., 8.50%, 06/01/2018 (A) PolyOne Corp., 7.375%, 09/15/2020 Polypore International, Inc., 7.50%, 11/15/2017 Pride International, Inc., 6.875%, 08/15/2020 QBE Capital Funding III, LTd, 7.25%, 05/24/2041 (A) (B) Reynolds Group Issuer, Inc., 9.00%, 04/15/2019 (A) RR Donnelley & Sons Co., 7.25%, 05/15/2018 Sanmina-SCI Corp., 7.00%, 05/15/2019 (A) Sealy Mattress Co., 8.25%, 06/15/2014 Swift Energy Co., 7.125%, 06/01/2017 Targa Resources Partners LP, 7.875%, 10/15/2018 (A) Tesoro Corp., 9.75%, 06/01/2019 Texas Industries, Inc., 9.25%, 08/15/2020 Schedule of Investments | High Yield Bond As of June 30, 2011 - (Unaudited) Bonds and Notes - 91.83% (continued) Par Value Fair Value CORPORATE BONDS - 90.12% (continued) $ United Rentals North America, Inc., 9.25%, 12/15/2019 $ United States Steel Corp., 6.05%, 06/01/2017 USG Corp., 7.75%, 01/15/2018 Vanguard Health Holding Co., LLC, 7.75%, 02/01/2019 Total Corporate Bonds(cost $24,291,876) Money Market Fund - 6.93% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (B) Total Money Market Fund (cost $1,925,835) TOTAL INVESTMENTS (cost $26,595,211) - 98.76% $ OTHER ASSETS LESS LIABILITIES - 1.24% NET ASSETS - 100.00% $ (A) 144A Security - Security exempt from registration under Rule 144A of the Securities Act of 1933. The securities may be resold in transactions exempt from registration typically only to qualified institutional buyers. Unless otherwise indicated, these securities are not considered to be illiquid. (B) Variable rate security; the rate shown represents either the rate or the yield at June 30, 2011. Schedule of Investments | Defensive Strategies As of June 30, 2011 - (Unaudited) REITs - 20.38% Number of Shares Fair Value Acadia Realty Trust $ Alexandria Real Estate Equities, Inc. AvalonBay Communities, Inc. Boston Properties, Inc. Brandywine Realty Trust BRE Properties, Inc. Brookfield Properties Corp. Camden Property Trust CBL &Associates Properties, Inc. Colonial Properties Trust DCT Industrial Trust, Inc. Developers Diversified Realty Corp. DiamondRock Hospitality Co. Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. Education Realty Trust, Inc. Entertainment Properties Trust Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust FelCor Lodging Trust, Inc. * First Potomac Realty Trust General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. Home Properties, Inc. Hospitality Properties Trust Kilroy Realty Corp. Kimco Realty Corp. Lexington Realty Trust Liberty Property Trust Macerich Co./The National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Prologis, Inc. PS Business Parks, Inc. Public Storage Rayonier, Inc. Regency Centers Corp. Simon Property Group, Inc. SL Green Realty Corp. Schedule of Investments | Defensive Strategies As of June 30, 2011 - (Unaudited) REITs - 20.38% (continued) Number of Shares Fair Value Strategic Hotels & Resorts, Inc. * $ UDR, Inc. Ventas, Inc. Vornado Realty Trust Washington Real Estate Investment Trust Weingarten Realty Investors Total REITs (cost $7,764,769) Exchange Traded Funds - 30.51% Number of Shares Fair Value iShares Silver Trust * PowerShares DB Agriculture Fund * PowerShares DB Base Metals Fund * PowerShares DB Commodity Index Tracking Fund * PowerShares DB Energy Fund * SPDR Gold Shares * Total Exchange-Traded Funds (cost $11,950,365) Bonds and Notes - 40.59% Par Value Fair Value Government Mortgage-Backed Securities - 4.22% GNMA Pool 782858, 6.00%, 11/15/2039 $ GNMA Pool 4947, 5.00%, 02/20/2041 Total Government Mortgage-Backed Securities (cost $1,893,255) Treasury Inflation Protected Securities - 36.37% TIPS, 1.125%, 01/15/2021 TIPS, 1.25%, 07/15/2020 TIPS, 1.625%, 01/15/2015 TIPS, 1.625%, 01/15/2018 TIPS, 1.75%, 01/15/2028 TIPS, 2.00%, 01/15/2014 TIPS, 2.00%, 07/15/2014 TIPS, 2.00%, 01/15/2016 TIPS, 2.125%, 01/15/2019 TIPS, 2.375%, 01/15/2017 TIPS, 2.375%, 01/15/2025 TIPS, 2.50%, 01/15/2029 TIPS, 3.00%, 07/15/2012 TIPS, 3.625%, 04/15/2028 TIPS, 3.875%, 04/15/2029 Total Treasury Inflation Protected Securities (cost $14,135,651) Total U.S. Government & Agency Obligations (cost $16,028,906) Schedule of Investments | Defensive Strategies As of June 30, 2011 - (Unaudited) Money Market Fund - 7.76% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (A) Total Money Market Fund(cost $3,542,850) TOTAL INVESTMENTS(cost $39,286,890) - 99.24% OTHER ASSETS LESS LIABILITIES - 0.76% NET ASSETS - 100.00% * Non-income producing securities. (A) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | Money Market As of June 30, 2011 - (Unaudited) Short Term Investments - 99.76% Par Value Fair Value Asset-Backed Securities - 2.07% $ CNH Equipment Trust, 0.42677%, 12/09/2011 $ Total Asset-Backed Securities (amortized cost $210,503) Money Market Fund - 6.94% Fidelity Institutional Money Market Portfolio, 0.08% (B) Total Money Market Fund (cost $706,188) U.S. Government & Government Agencies (A) - 90.75% Federal Home Loan Bank, 0.02%, 07/06/2011 Federal Home Loan Bank, 0.02%, 07/13/2011 Federal Home Loan Bank, 0.02%, 07/20/2011 Federal Home Loan Bank, 0.01%, 07/28/2011 Federal Home Loan Bank, 0.02%, 08/01/2011 Federal Home Loan Bank, 0.02%, 08/03/2011 Federal Home Loan Bank, 0.02%, 08/10/2011 Federal Home Loan Bank, 0.03%, 08/12/2011 Federal Home Loan Bank, 0.02%, 08/17/2011 Federal Home Loan Bank, 0.01%, 08/24/2011 Federal Home Loan Bank, 0.03%, 09/09/2011 U.S. Treasury Bill, 0.01%, 08/11/2011 U.S. Treasury Bill, 0.02%, 09/01/2011 Total U.S. Government Agencies (amortized cost $9,229,090) TOTAL INVESTMENTS (cost $10,145,781) - 99.76% $ OTHER ASSETS LESS LIABILITIES - 0.24% TOTAL NET ASSETS - 100.00% $ (A) Discount note; the rate shown represents the yield at June 30, 2011. (B) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | Strategic Growth As of June 30, 2011 - (Unaudited) Mutual Funds(A)- 99.95% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds(cost $45,567,593) Money Market Fund - 0.13% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (B) Total Money Market Fund (cost $64,040) TOTAL INVESTMENTS (cost $45,631,633) - 100.08% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.08)% ) TOTAL NET ASSETS - 100.00% $ * Non-income producing securities (A) Affiliated Funds - Class A. (B) Variable rate security; the rate shown represents the yield at June 30, 2011. Schedule of Investments | Conservative Growth As of June 30, 2011 - (Unaudited) Mutual Funds(A)- 99.76% Number of Shares Fair Value Timothy Plan Aggressive Growth Fund* $ Timothy Plan Defensive Strategies Fund Timothy Plan Fixed Income Fund Timothy Plan High Yield Bond Fund Timothy Plan International Fund Timothy Plan Large/Mid Cap Growth Fund* Timothy Plan Large/Mid Cap Value Fund Timothy Plan Small Cap Value Fund* Total Mutual Funds (cost $42,950,743) Money Market Funds - 0.36% Number of Shares Fair Value Fidelity Institutional Money Market Portfolio, 0.08% (B) Total Money Market Funds (cost $175,994) TOTAL INVESTMENTS (cost $43,126,737) - 100.12% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.12)% ) NET ASSETS - 100.00% $ * Non-income producing securities (A) Affiliated Funds - Class A. (B) Variable rate security; the rate shown represents the yield at June 30, 2011. Notes to the Schedule of Investments June 30, 2011 – (Unaudited) Timothy Plan Family of Funds Note 1 | Unrealized Appreciation (Depreciation) At June 30, 2011, the cost for federal income tax purposes is and the composition of gross unrealized appreciation (depreciation) of investment securities is as follows: Net Appreciation Funds Cost Appreciation (Depreciation) (Depreciation) Aggressive Growth Fund $ $ $ ) $ International Fund $ $ $ ) $ Large/Mid Cap Growth Fund $ $ $ ) $ Small Cap Value Fund $ $ $ ) $ Large/Mid Cap Value Fund $ $ $ ) $ Fixed Income Fund $ $ $ ) $ High Yield Bond Fund $ $ $ ) $ Defensive Strategies Fund $ $ $ ) $ Money Market Fund $ $ $ - $ Strategic Growth Fund $ $ $ ) $ ) Conservative Growth Fund $ $ $ ) $ ) Note 2 | Security Valuation and Fair Value Measurements Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Each Fund generally determines the total value of each class of its shares by using market prices for the securities comprising its portfolio. Equity securities, including common stock, ADRs, REITs, MLPs, and ETFs are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, when the market is considered inactive, an equity security (such as some ADRs owned by the International Fund) owned by the Funds will be valued by the pricing service at an evaluated bid, with inputs such as the underlying securities price, the exchange rate for the currency and the ADR factor. When this happens, the security will generally be classified as a Level 2 security. When market quotations are not readily available, when the Adviser or Sub-Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review by the Board. These securities will generally be categorized as Level 3 securities. Notes to the Schedule of Investments June 30, 2011 – (Unaudited) Timothy Plan Family of Funds Investments in mutual funds, including money market mutual funds, are generally priced at the ending NAV provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities such as corporate bonds, restricted corporate bonds, asset-backed securities, U.S. Government securities and U.S. government agency securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser or Sub-Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser or Sub-Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser or Sub-Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. The Timothy Plan Money Market Fund uses the amortized cost method to compute its NAV. This means that securities purchased by the Fund are not marked to market. Instead, any premium paid or discount realized will be amortized or accrued over the life of the security and credited/debited daily against the total assets of the Fund. This also means that, under most circumstances, the Money Market Fund will not sell securities prior to maturity date except to satisfy redemption requests. The Board has delegated to the Adviser and/or Sub-Advisers responsibility for determining the value of Fund portfolio securities under certain circumstances. Under such circumstances, the Adviser or Sub-Adviser will use its best efforts to arrive at the fair value of a security held by the Fund under all reasonably ascertainable facts and circumstances. The Adviser must prepare a report for the Board not less than quarterly containing a complete listing of any securities for which fair value pricing was employed and detailing the specific reasons for such fair value pricing.The Board has adopted written policies and procedures to guide the Adviser and Sub-Advisers with respect to the circumstances under which, and the methods to be used, in fair valuing securities. The following is a summary of the inputs used to value each Fund’s assets as of June 30, 2011: Aggressive Growth Fund VALUATION INPUTS Assets Level 1: Quoted Prices in Active Markets Level 2: Other Significant Observable Inputs Level 3: Significant Unobservable Inputs Total Common Stocks * $ $
